Citation Nr: 1124037	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-25 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for calluses of the feet.

3.  Entitlement to service connection for a low back disability, to include as secondary to pes planus disability.


REPRESENTATION

Appellant represented by:	Gerald S. Weinrich, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to August 1979.

These matters come before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, and St. Paul, Minnesota.

A March 2003 RO decision denied service connection for degenerative disc disease of the lumbar spine (an October 2004 RO decision denied service connection for degenerative disc disease of the lumbar spine secondary to pes planus).  A July 2004 RO decision, in pertinent part, denied service connection for calluses of the feet and denied the Veteran's application to reopen a claim of service connection for bilateral pes planus.  

When this case was previously before the Board in December 2010, the Board reopened the claim for service connection for bilateral pes planus, and remanded all issues for additional development.  The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran incurred or aggravated pes planus during active duty.  

2.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran incurred or aggravated calluses of the feet during active duty. 

3.  There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran incurred or aggravated a low back disability during active duty or as a result of service-connected disability.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  Calluses of the feet were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).

3.  A low back disability was not incurred in or aggravated by active service, nor may it be so presumed, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in January 2011, VA informed the appellant of what evidence was required to substantiate his claims for direct and secondary service connection, of his and VA's respective duties for obtaining evidence, and that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error.  Although complete notice was provided to the appellant after the initial adjudication, the claim was readjudicated thereafter in an SSOC dated in March 2011, and the appellant therefore has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains some of the appellant's service treatment records, VA and private post-service medical records, records from the Social Security Administration (SSA), the transcript of an April 2010 hearing before the undersigned Veterans Law Judge, and the appellant's statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The claims file does not contain all of the Veteran's service treatment records.  A July 2009 VA memoranda in the claims file provides that the Veteran's entrance examination was missing from his service treatment records.  The memoranda reviewed the attempts to obtain the service treatment records, and stated that all procedures had been correctly followed, evidence of written efforts to obtain the records was in the file, all efforts to obtain the records had been exhausted, and further attempts were futile.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A VA opinion with respect to the pes planus and callus issues on appeal was obtained in February 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2011 VA opinion obtained in this case is more than adequate, as it is predicated on a reading of the Veteran's claims file and medical records.  It considers all of the pertinent evidence of record, and provides a rationale for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the pes planus and callus issues on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

As discussed below, the Veteran's claims for service connection for pes planus and calluses of the feet are being denied.  Thus, no VA examination is required to determine whether any current low back disability is secondary to pes planus or calluses of the feet. 

The Board additionally finds that there is no medical evidence indicating that any current low back disability may be etiologically associated with any established in-service event, injury, or disease.  The Board recognizes that the Court in McLendon held that this element establishes a low threshold, and that a VA examination can be required based on medical evidence which suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits.  However, even considering the low threshold established here, none of the medical evidence of record in this case contains any indication that the Veteran's low back disability might be associated with any in-service event, injury, or disease.  Therefore, a remand in order to obtain a supplemental opinion regarding these issues is not required under McLendon. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis 

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Id.

Relevant law provides that at the time of the service entrance examinations, those persons entering military service are presumed to be in sound physical and mental condition, except for those disorders, disease, or other "infirmities" that are noted on their service entrance physical examination.  38 U.S.C.A. § 1111 (West 2002).

In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

For those disorders that preexisted service and were worsened or "aggravated" during such service, a Veteran may obtain service connection.  38 U.S.C.A. §§ 1110, 1153.

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where pre-service disability underwent an increase in severity during wartime service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).


With respect to each claim, the Veteran asserts that his May 1979 separation medical examination did not address his back or feet.  However, the May 1979 examination report appears to have been completed in full.  The Veteran has offered no clear evidence that examination of his spine or feet was not conducted.  The Board, therefore, finds that the May 1979 separation examination included examination of his spine or feet.  See, generally, Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1991), quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (noting that there is a presumption of regularity in the law that supports "'the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties.'").  See also Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (finding that "[t]he [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary").  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id.

The Board finds that the Veteran has not met his burden of rebutting the presumption of regularity with regard to the May 1979 separation medical examination, and that the examination report obtained is adequate for the purpose of deciding the Veteran's claims.

Pes Planus and Calluses of the Feet

During the April 2010 hearing, the Veteran stated that he had pes planus when he entered active duty, and was put on profile after AIT.  He asserts that running while on active duty caused or aggravated the pes planus and calluses.  He contends that he has had symptoms ever since.  In an October 2004 letter, the Veteran's brother appeared to indicate that the Veteran had pes planus-related symptoms during his military service.

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for pes planus and calluses of the feet.

The Board recognizes that the Veteran asserts that he was told at entrance that he had pre-existing flat feet.  As discussed below, the available service treatment records do not show that he had pre-existing pes planus and the post-service medical records do not show that he had pre-existing pes planus that was aggravated by active duty.  Thus, the presumption of soundness in this case is not rebutted.  38 U.S.C.A. § 1111 (West 2002).  See also VAOGCPREC 3-2003, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

The Veteran's available service treatment records show that in April 1979 he had a chronic, painful corn of the 5th digit of the left foot.  The report of the Veteran's May 1979 separation medical examination provides that his feet were normal on clinical evaluation and identifies no defects or diagnoses.  The report of the Veteran's May 1979 separation report of medical history provides that he reported swollen or painful joints.  He denied foot trouble (other than noting surgery for the left foot unrelated to the present claims) and bone, joint or other deformity, and asserted that he was "in good health."  The Physician's Summary section provides no summary or elaboration.  

The post-service medical records are negative for pes planus or calluses of the feet for many years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

VA medical records reflect the current claimed diagnoses.  A December 2003 outpatient treatment report, a May 2008 podiatry note, a December 2008 X-ray report, and a December 2008 letter from the Veteran's VA podiatrist reflect bilateral pes planus.  Similarly, a March 2006 VA examination report notes that the Veteran had a callosity of the right third metatarsal area, but no calluses on the left foot.  A January 2008 VA treatment report notes that the Veteran had a callus on the bottom of the right foot.  A January 2008 VA examination provides that the Veteran had generalized calluses of the plantar surfaces of the feet.  

The claims file contains the reports of various VA examinations conducted with respect to the Veteran's service-connected status-post partial phalangectomy, fifth digit, left foot with residual degenerative changes, first metatarsal joint, left foot.  However, as the Board's December 2010 remand noted, they did not provide sufficient competent medical evidence to decide the Veteran's calluses claim.  They also failed to address the etiology of the Veteran's pes planus.  

As a result, the December 2010 remand requested another VA examination.  The report of the corresponding VA examination, conducted in February 2011, provides that the examiner reviewed the Veteran's claims file and CPRS documentation, and sets forth the relevant history and the results of current physical and radiographic examination.  The Veteran stated that at entrance, he was told he had flat feet and given orthopedic boots with a 3-inch heel and a profile for no prolonged standing or long-distance running.  He reported problems for both feet beginning after having to do a 100-mild road march over three days.  At that time he developed calluses and pain.  His problems have continued since that time.  

The assessments were pes planus and calluses.  The examiner stated that in her medical opinion, the Veteran's pes planus and calluses were not due to or a result of the Veteran's military service.  She noted that she reached this opinion after a thorough review of the claims file, current CPRS documentation and private medical records.  She noted that service treatment records did not indicate any foot abnormality, the Veteran did not note any flat feet condition or callus condition on discharge from the military, and physical examination did not notate any flat feet or callus condition.  The examiner quoted extensively from a podiatry website as to the cause of adult-acquired flatfoot, which involved the aging process and weight.  She also quoted from the American Academy of Orthopedic Surgeons.  The examiner stated that, in her opinion, the Veteran's flat feet condition was an acquired condition likely due to morbid obesity and the aging process.  She stated that in her medical opinion, the calluses were secondary to the flat feet condition and resultant abnormal weightbearing.  

The Board finds that this medical opinion constitutes probative evidence against the Veteran's claim.  It is based on current examination results and a review of the medical record.  The examiner explained her opinions with references to the Veteran's active duty and post-service medical history, as well as medical texts.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board finds it significant that there is no medical evidence to the contrary of the February 2011 VA opinion.  In fact, the post-service evidence is negative for any evidence linking the Veteran's pes planus or calluses to his active duty or any injury during active duty.

The Board is aware of the Veteran's contentions that his current pes planus and calluses of the feet are the result of active duty, or were aggravated by active duty.  He is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran is not competent to diagnosis himself with pes planus or calluses of the feet, state that any foot symptoms or problems during service were of a chronic nature to which current disability may be attributed; or state that any current pes planus or calluses of the feet are etiologically related to his service.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Further, the Board finds that the Veteran's assertions as to continuity of symptomatology of the claimed disabilities since service are less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  As noted above, he denied foot trouble (other than unrelated left foot surgery) at separation.  

While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's service treatment records (containing no relevant complaints, symptoms, findings or diagnoses) and the post-service medical records (containing the February 2011 VA medical opinion against his claims) outweigh his contentions.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for pes planus or calluses of the feet.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Low Back Disability

The Veteran contends that he incurred a low back disability either as a result of an injury handling artillery shells (that occurred at the same time he dropped an artillery shell onto his left foot, resulting in his service-connected status-post partial phalangectomy, fifth digit, left foot with residual degenerative changes, first metatarsal joint, left foot), or as a result of his pes planus and calluses of the feet.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for a low back disability. 

As this decision denies service connection for pes planus and calluses, service connection for a low back disability secondary to pes planus or calluses is not warranted and will not be further discussed.  38 C.F.R. § 3.310(a). 

The Veteran's available service treatment records are negative for complaints, symptoms, findings or diagnoses related to the low back.  The report of the Veteran's May 1979 separation medical examination provides that his spine was normal on clinical evaluation and identifies no defects or diagnoses.  The report of the Veteran's May 1979 separation report of medical history provides that he reported swollen or painful joints.  He denied recurrent back pain, and bone, joint or other deformity, and asserted that he was "in good health."  The Physician's Summary section provides no summary or elaboration.  

There is no evidence of pertinent complaints, symptoms, findings or diagnoses within one year of the Veteran's separation from service.  Because the claimed disability was not seen during service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Because arthritis was not seen within one year of the Veteran's separation from service, presumptive service connection is not warranted.

The post-service medical records are negative for low back disability for many years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson, supra.

Private medical records show that on May 15, 1997, the Veteran went to a private emergency room complaining of an injury to the lower back/right leg.  He reported that it occurred at work while pulling and twisting boards.  X-rays found a radiographically normal lumbar and dorsal spine.  A private February 1999 medical report provides that the Veteran complained of problems with his back and tingling for two years, since injuring himself at the lumbar mill pulling lumbar.  The diagnosis was degenerative L3-L4 and L5-S1 disk with protrusion of L3-L4 disk and spinal stenosis.  

A May 2001 SSA determination provides that the Veteran was disabled as of April 2000.  The primary diagnosis was coronary artery disease, and the secondary diagnosis was failed back syndrome.  A September 2004 SSA determination that found that the Veteran's disability continued, and identified his secondary diagnosis as disorders of the back(discogenic/degenerative).  

Records received from SSA include a September 2000 Disability Report indicating that the Veteran stated that the illness, injuries or conditions that limited his ability to work were low back pain, hip pain, and pain in the right foot.  He said that they first bothered him on May 15, 1997.  

An August 2004 private medical report received from SSA provides that the Veteran reported that his low back pain began somewhere around 1978 when he was in the military.  He was involved in the lifting of artillery shells and noted that he was having increasing pain and stiffness in his lower back.  In 1992, while working on a civilian job site, he fell backwards and sustained a severe blow to his lower back.  In 1997, while working in a sawmill, he noted a popping sound in his lower back and instant pain and weakness.  

The report of a January 2003 VA examination provides that the Veteran injured his job at a lumbar mill in 1997 and received worker's compensation and an eventual cash settlement.  The Veteran reported back pain since that 1997 injury.  He had a diskectomy in 2000.  The pertinent diagnosis was lumbar strain, 1997 status-post diskectomy 2000.  

A January 2009 VA MRI resulted in an impression of post-service and degenerative change at L3-4 where there was a moderate and right and mild left neural foraminal narrowing; post-service changes L3-4 laminectomy with tethering and posterior retraction of the thecal sac, overlaying focal fat may be post-service, correlate with surgical history.  

The Board finds that the foregoing evidence weighs against the Veteran's claim for service connection for a low back disability.  As noted, the Veteran's service treatment records are negative for the claimed low back injury.  They are also negative for pertinent complaints, symptoms, findings, treatment or diagnoses.  In addition, there is simply no competent post-service medical evidence linking the Veteran's current lumbar degenerative changes to his service or any injury that occurred during service.  

The Board is aware of the Veteran's contentions that his current low back disability is the result of an injury during active duty.  He is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr, supra; Washington, supra.  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson, supra; Jandreau, supra.  

However, the Veteran is not competent to diagnosis himself with a low back disability, state that any low back symptoms or problems during service were of a chronic nature to which current disability may be attributed; or state that any current low back disability is etiologically related to his service.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu, supra. 

Further, the Board finds that the Veteran's assertions as to continuity of low back symptomatology from the claimed inservice low back injury are less than credible.  See Curry, supra (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  As noted above, the Veteran specifically denied recurrent back pain at separation.  Only one post-service medical record (that of August 2004) reflects that he reported the claimed inservice injury.  On the other hand, he failed to mention such an injury while seeking medical treatment in May 1997 and February 1999.  His September 2000 SSA Disability Report indicates that he reported that his low back pain, hip pain, and pain in the right foot first bothered him on May 15, 1997.  The report of the January 2003 VA examination relates that the Veteran reported back pain since a 1997 injury at a lumbar mill.  

While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's service treatment records and the post-service medical records discussed above outweigh his contentions.  

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for a low back disability, to include as secondary to pes planus disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally, supra; Ortiz, supra.


ORDER

Service connection for bilateral pes planus is denied.

Service connection for calluses of the feet is denied.

Service connection for a low back disability, to include as secondary to pes planus disability, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


